Title: From Thomas Jefferson to Thomas Mann Randolph, Sr., 11 August 1787
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Sr.



Dear Sir
Paris Aug. 11. 1787.

Mr. Ammonit sent me your favor of May 7. which you expected he would have brought. He furnished me with the name of the family to whose property he supposes himself entitled, and the  name of the town where it lies. I have endeavored to have them searched out, but as yet neither family nor town is discovered: if they can be found, the estate will then be to be searched for; the laws for limitation of actions will form the next opposition to him, and probably the laws of forfeiture against the protestants who were the subject of the revocation of the edict of Nantes, which laws have never been repealed, nor probably ever will be, even should the future condition of Protestants here be mitigated. I shall proceed in the enquiry for him and let him know the result.
Your son Thomas, at Edinburgh has done me the favor to open a little correspondence with me. He has sometimes asked my advice as to the course of his studies, which I have given to him the more freely as he informed me he was not tied down to any particular plan by your instructions. He informed me in his last letter that you proposed he should come to Paris this fall, stay here the winter and return to Virginia in the spring. I understand him as proposing to study the law, so that probably on his return you will place him at Williamsburgh for that purpose. On this view of his destination I venture to propose to you another plan. The law may be studied as well at one place as another; because it is a study of books alone; at least till near the close of it. Books can be read equally well at Williamsburg, at London, or Paris. The study of the law is an affair of 3. years, the last of which should be spent in attending Mr. Wythe’s lectures. Upon the plan he has now in expectation, his residence here 6. months as a traveller must cost him 100 guineas, and 3 years study at Williamsburg 450. guineas more, making 550. guineas in the whole. My proposition is that he shall pass his two first years of legal study in some one of the villages within an hour’s walk of Paris, boarded with some good family wherein he may learn to speak the language, which is not to be learned in any other way. By this means he will avoid the loss of time and money which would be the consequence of a residence in the town, and he will be nigh enough to come to dine, to make acquaintances, see good company, and examine the useful details of the city. With very great oeconomy he may do this on 100. guineas a year, but at his ease for 150 guineas. At the end of 2. years I would propose him a journey through the Southern parts of France, thence to Genoa, Leghorn, Florence, Rome, Naples, Venice, Milan, Turin, Geneva, Lyons and Paris. This will employ him 7. months and cost him 300. guineas if he goes alone, or 230. guineas if he finds a companion. Then he should return to Virginia  and pass his third year of legal study in attending Mr. Wythe’s lectures. This whole plan would take 3. years and 7. months and cost from 700. to 750. guineas which would be one month longer, and 150 or 200 guineas dearer than the one proposed. The advantages of this would be his learning to speak French well, his acquiring a better acquaintance here with men and things, and his having travelled through the most interesting parts of Europe, advantages which he will for ever think cheaply purchased for 150. or 200 guineas, even were a deduction of that sum to be made from the establishment you mean to give him. But in every case, whether you decide that he shall return to study in Virginia, or remain here for that purpose, I would recommend that he should not be tied down to quit Edinburgh this fall precisely, but only when he shall have finished his courses of lectures in those sciences with which he should not be unacquainted. I have taken the liberty of noting these to him. I perceive by his letters that he has good genius, and every body bears witness to his application, which is almost too great. It would be a pity therefore he should miss of giving them full improvement. I must beg your pardon for thus intruding myself into a business belonging to yourself alone, and hope you will find it’s excuse in the motives from which it proceeds, friendship for yourself, for Mrs. Randolph, and your son, a wish to see you gratified and to be gratified myself in seeing him act the advantageous part which will naturally result from his talents, his merit, and the favorable ground from which he will start, a fear of seeing this endangered by a too early return to our own country where the examples of his cotemporaries may so possibly lead him from the regular pursuits his friends may chalk out for him, all these considerations have impelled me to take this liberty and to rely for pardon on the assurance of the sincere attachment and respect with which I am, dear Sir, your affectionate friend & servant,

Th: Jefferson

